—In consolidated proceedings pursuant to Real Property Tax Law article 7, the appeal is from an order of the Supreme Court, Suffolk County (Geiler, J.), dated September 10, 1987, which granted the petitioner’s motion to consolidate four proceedings to review real property tax assessments for the tax years 1983/1984 through 1986/1987.
*749Ordered that the order is affirmed, with costs.
Contrary to the contentions of the appellants, we find that the Supreme Court did not abuse its discretion in ordering the consolidation of four tax certiorari proceedings to review the assessments placed upon the same real property in successive tax years (see, CPLR 602 [a]; RPTL 710; Megyesi v Automotive Rentals, 115 AD2d 596; Chinatown Apts. v New York City Tr. Auth., 100 AD2d 824; Mideal Homes Corp. v L & C Concrete Work, 90 AD2d 789). Thompson, J. P., Kunzeman, Eiber and Sullivan, JJ., concur.